Citation Nr: 1450969	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  05-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for type I diabetes mellitus, currently rated as 20 percent disabling.  

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity, prior to January 15, 2003.  

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity, since January 15, 2003.  

4.  Entitlement to an initial compensable rating for peripheral neuropathy of the left lower extremity, prior to January 15, 2003.  

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity, since January 15, 2003.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the February 2003 rating decision, the RO denied a rating higher than 20 percent for service-connected type I diabetes mellitus.  Service connection was granted for peripheral neuropathy of the right and left lower extremity and noncompensable ratings were assigned for each extremity.  A December 2004 statement of the case reflects that the rating for peripheral neuropathy of the right lower extremity was increased to 10 percent and the rating for peripheral neuropathy of the left lower extremity was increased to 10 percent, from January 15, 2003.  As the increases did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993)

In the December 2004 substantive appeal, the Veteran requested a travel Board hearing.  In July 2014, the Veteran withdrew his hearing request.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim. 

The Board observes additional records have been associated with the claims file, to include a March 2010 VA diabetes mellitus examination report, since the June 2009 supplemental statement of the case.  The Board may not consider the new pertinent evidence in the first instance as this evidence was received prior the transfer of the records to the Board.  See 38 C.F.R. § 19.37 (2014).  Thus, a remand is necessary for consideration of the additional evidence and issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated with consideration of the evidence since the Jun 2009 supplemental statement of the case.  If any benefits sought on appeal remain denied, the Veteran and his representative are to be provided with a new supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time is to be allowed for the Veteran to respond.  Thereafter, the case is to be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

